DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. # as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/77,865 and 62/777,871 and 62/777,876 and 62/777,880 and 62/900,939 and 62/916,503 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The above Provisional Applications 62/77,865 and 62/777,871 and 62/777,876 and 62/777,880 and 62/900,939 and 62/916,503 do not provide support for “an alkylene acetoacetate, a diketene, or a combination thereof in an amount ranging from about 5 to about 65 weight%” as recited in claim 2.  The above Provisional Applications only provide support for a range of “about 5 to about 50 weight percent”.
The above Provisional Applications 62/77,865 and 62/777,871 and 62/777,876 and 62/777,880 and 62/900,939 do not provide support for at least one primary amine selected from “diphenylethylenediamine,… and polyetheramines” as recited in claims 12-13.
 The above Provisional Application 62/916,503 does not provide support for primary amines selected from “4,4’-methylenebis[2-methylcyclohexanamine]” as recited in claims 12-13.
Therefore, claims 1, 6-11, 14-20 have an effective filing date of 12/11/2018.
Claims 2-5, 12-13 have an effective filing date of 12/06/2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6, 19-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 5 is vague and indefinite because of the improper and multiple occurrences of “or” in the Markush group.
 	Claim 6 is vague and indefinite because there is insufficient antecedent basis for the limitation “the alkyl acetoacetate” in parent claim 1.
 	Claim 19 is vague and indefinite because of the presence of multiple occurrences of several terms – e.g., but not limited to “solvent-based adhesives”, “structural adhesive”, etc.
	Claim 20 is vague and indefinite because there is insufficient antecedent basis for the limitation “the adhesive” in parent claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-19 of U.S. Patent No. 11,261,359, 
in view of SCHICK ET AL (US 6,684,132),
and in view of BECKLEY ET AL (US 2005/0081994).
 	U.S. Patent No. 11,261,359 claims solvent-based or solvent-less adhesive compositions comprising: (i) a polyester containing at least one beta-ketoester and/or malonate functional group as recited in present application claims 1-2; and (ii) an amine compound (e.g., primary amine, etc.) as recited in present application claims 10-13, 15; and laminates formed using said adhesive compositions (as recited in present application claims 17, 19-20).  Features not explicitly claimed are disclosed or suggested in the prior art, such as:
	SCHICK ET AL ‘132 discloses that it is well known in the art to utilize acetoacetate (AcAc) functionalized polyesters with ratios of AcAc-type functional groups to amine-functional groups of 0.5-1.5 compositions for coating or adhesives.  The reference further discloses that AcAc-functionalized polyester resins are typically derived from:
• a polyol component comprising diols (e.g., 2,2-dimethyl-1,2-propanediol (neopentyl glycol); 1,4-butanediol; 1,6-hexanediol; etc.) and optionally polyol branching agents (e.g., trimethylolpropane; trimethylolethane; pentaerythritol; sorbitol, glycerine, etc.);

• a polycarboxylic acid or anhydride component (e.g., isophthalic acid, adipic acid, terephthalic acid, etc. and/or associated anhydrides, etc.);

• an alkyl acetoacetate (e.g., methyl acetoacetate, ethyl acetoacetate, isobutyl acetoacetate, etc.).

The reference further discloses that such compositions further optionally contain known additives (e.g., tackifiers, plasticizers, stabilizers, pigments, etc.).  (entire document, e.g., line 8-22, col. 1; line 55-68, col. 4; line 13-38, col. 4; line 19-46, col. 5; line 46-58, col. 7; line 21-30, col. 8; line 34, col. 11 to line 29, col. 11; line 1-31, col. 12; line 8, col. 14 to line 38, col. 15; etc.)
	BECKLEY ET AL ‘994 discloses that it is the glass transition temperatures (Tg) of cured adhesives can range from -80 ºC to 120 ºC, depending on the intended application (e.g., 50 ºC or higher for structural adhesives; 15 ºC or lower for pressure sensitive adhesives; -30 ºC or higher for laminating adhesives; etc.).  The reference further discloses that adhesive compositions containing AcAc-functionalized polyester resins are useful as laminating adhesives to bond pairs of substrates (e.g., polymeric substrates, metallic substrates, ceramic substrates, etc.) together. (paragraph 0056, 0060-0062, 0086-0087, 0091-0092, etc.)
 	Regarding claims 1, 8-13, 15, 17-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compositions claimed in U.S. Patent No. 11,261,359 in known laminating adhesive applications as suggested by as suggested in BECKLEY ET AL ‘994.
 	Regarding claims 2-6, one of ordinary skill in the art would have used known diols, branched polyols, polycarboxylic acids, and AcAc compounds as suggested in SCHICK ET AL ‘132 to form the polyester containing at least one beta-ketoester and/or malonate functional group claimed in U.S. Patent No. 11,261,359.
	Regarding claim 7, one of ordinary skill in the art would have selected the Tg of the polyester containing at least one beta-ketoester and/or malonate functional group claimed in U.S. Patent No. 11,261,359 in order to produce cured adhesives compositions with suitable Tg values with the desired physical properties (e.g., structural strength, stiffness or flexibility, etc.) for specific adhesive applications as suggested in BECKLEY ET AL ‘994.
 	Regarding claims 14, one of ordinary skill in the art would have selected the relative amounts of AcAc compound in the compositions claimed in U.S. Patent No. 11,261,359 in ordinary to obtain AcAc to amine ratios suitable for adhesive or coating compositions as suggested by SCHICK ET AL ‘132. 
 	Regarding claim 16, one of ordinary skill in the art would have incorporated effective amounts of known additives as suggested in SCHICK ET AL ‘132 in the compositions claimed in U.S. Patent No. 11,261,359 in order to obtain the performance properties (e.g., durability, stiffness, adhesion, tackiness, color, etc.) required for specific applications.


Claims 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
  	• claim 1-23 of copending Application No. 16/705,351 (US 2020/0181395) (DOUGHERTY ET AL),
	in view of SCHICK ET AL (US 6,684,132),
and in view of BECKLEY ET AL (US 2005/0081994).
 	Copending Application No. 16/705,351 claims curable adhesive compositions comprising: (i) a polyester containing at least one beta-ketoester and/or malonate functional group as recited in present application claims 1-2; and (ii) an amine compound (e.g., primary amine, etc.) as recited in present application claims 10-13, 15; and laminates formed using said adhesive compositions (as recited in present application claims 17, 19-20).  Features not explicitly claimed are disclosed or suggested in the prior art, such as:
	SCHICK ET AL ‘132 discloses that it is well known in the art to utilize acetoacetate (AcAc) functionalized polyesters with ratios of AcAc-type functional groups to amine-functional groups of 0.5-1.5 compositions for coating or adhesives.  The reference further discloses that it is well known in the art to utilize alkyl acetoacetates (e.g., methyl acetoacetate, ethyl acetoacetate, isobutyl acetoacetate, etc.) to introduce AcAc functional groups into polyester resins. The reference further discloses that such compositions further optionally contain known additives (e.g., tackifiers, plasticizers, stabilizers, pigments, etc.).  (entire document, e.g., line 8-22, col. 1; line 55-68, col. 4; line 13-38, col. 4; line 19-46, col. 5; line 46-58, col. 7; line 21-30, col. 8; line 34, col. 11 to line 29, col. 11; line 1-31, col. 12; line 8, col. 14 to line 38, col. 15; etc.)
	BECKLEY ET AL ‘994 discloses that it is the glass transition temperatures (Tg) of cured adhesives can range from -80 ºC to 120 ºC, depending on the intended application (e.g., 50 ºC or higher for structural adhesives; 15 ºC or lower for pressure sensitive adhesives; -30 ºC or higher for laminating adhesives; etc.).  The reference further discloses that adhesive compositions containing AcAc-functionalized polyester resins are useful as laminating adhesives to bond pairs of substrates (e.g., polymeric substrates, metallic substrates, ceramic substrates, etc.) together. (paragraph 0056, 0060-0062, 0086-0087, 0091-0092, etc.)
 	Regarding claims 1-5, 7-13, 15-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compositions claimed in Copending Application No. 16/705,351 in known laminating adhesive applications as suggested by as suggested in BECKLEY ET AL ‘994.
 	Regarding claim 6, one of ordinary skill in the art would have used known AcAc compounds as suggested in SCHICK ET AL ‘132 to form the polyester containing at least one beta-ketoester and/or malonate functional group claimed in Copending Application No. 16/705,351.
 	Regarding claim 14, one of ordinary skill in the art would have selected the relative amounts of AcAc compound in the compositions claimed in Copending Application No. 16/705,351 in ordinary to obtain AcAc to amine ratios suitable for adhesive or coating compositions as suggested by SCHICK ET AL ‘132. 
This is a provisional nonstatutory double patenting rejection.

 
Claims 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	• claim 1-20 of copending Application No. 16/705,377 (US 2020/0181312) (DOUGHERTY ET AL),
	in view of SCHICK ET AL (US 6,684,132),
and in view of BECKLEY ET AL (US 2005/0081994).
	Copending Application No. 16/705,377 claims curable adhesive compositions comprising: (i) a polyester containing at least one beta-ketoester and/or malonate functional group as recited in present application claims 1-2; and (ii) an amine compound (e.g., primary amine, etc.) as recited in present application claims 10-13, 15; and laminates formed using said adhesive compositions (as recited in present application claims 17, 19-20).  Features not explicitly claimed are disclosed or suggested in the prior art, such as:
	SCHICK ET AL ‘132 discloses that it is well known in the art to utilize acetoacetate (AcAc) functionalized polyesters with ratios of AcAc-type functional groups to amine-functional groups of 0.5-1.5 compositions for coating or adhesives.  The reference further discloses that such compositions can further optionally contain additives (e.g., tackifiers, plasticizers, stabilizers, pigments, etc.).  The reference further discloses that such compositions can be prepared by combining the AcAc-functionalized resin with the primary amine compound; followed by curing the composition at room (ambient) temperature or at elevated temperatures (e.g., 150 ºC, etc.). (entire document, e.g., line 8-22, col. 1; line 55-68, col. 4; line 13-38, col. 4; line 19-46, col. 5; line 46-58, col. 7; line 21-30, col. 8; line 34, col. 11 to line 29, col. 11; line 1-31, col. 12; line 8, col. 14 to line 38, col. 15; etc.)
	BECKLEY ET AL ‘994 discloses that it is the glass transition temperatures (Tg) of cured adhesives can range from -80 ºC to 120 ºC, depending on the intended application (e.g., 50 ºC or higher for structural adhesives; 15 ºC or lower for pressure sensitive adhesives; -30 ºC or higher for laminating adhesives; etc.).  The reference further discloses that adhesive compositions containing AcAc-functionalized polyester resins are useful as laminating adhesives to bond pairs of substrates (e.g., polymeric substrates, metallic substrates, ceramic substrates, etc.) together. (paragraph 0056, 0060-0062, 0086-0087, 0091-0092, etc.)
 	Regarding claims 1-5, 8-13, 17, 19-20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the compositions claimed in Copending Application No. 16/705,377 in known laminating adhesive applications as suggested by as suggested in BECKLEY ET AL ‘994.
 	Regarding claim 6, one of ordinary skill in the art would have used known AcAc compounds as suggested in SCHICK ET AL ‘132 to form the polyester containing at least one beta-ketoester and/or malonate functional group claimed in Copending Application No. 16/705,377.
	Regarding claim 7, one of ordinary skill in the art would have selected the Tg of the polyester containing at least one beta-ketoester and/or malonate functional group claimed in Copending Application No. 16/705,377 in order to produce cured adhesives compositions with suitable Tg values with the desired physical properties (e.g., structural strength, stiffness or flexibility, etc.) for specific adhesive applications as suggested in BECKLEY ET AL ‘994.
 	Regarding claim 14, one of ordinary skill in the art would have selected the relative amounts of AcAc compound in the compositions claimed in Copending Application No. 16/705,377 in ordinary to obtain AcAc to amine ratios suitable for adhesive or coating compositions as suggested by SCHICK ET AL ‘132. 
 	Regarding claim 15, one of ordinary skill in the art would have prepared the composition claimed in Copending Application No. 16/705,377 in a conventional manner as suggested by SCHICK ET AL ‘132.
 	Regarding claim 16, one of ordinary skill in the art would have incorporated effective amounts of known additives as suggested in SCHICK ET AL ‘132 in the compositions claimed in Copending Application No. 16/705,377 in order to obtain the performance properties (e.g., durability, stiffness, adhesion, tackiness, color, etc.) required for specific applications.
 	Regarding claim 18, one of ordinary skill in the art would have selected type and amount of AcAc-modified polyester resin and/or incorporated effective amounts of additives commonly used in adhesive compositions (e.g., adhesion-promoting agents, tackifiers, thermal stabilizers, etc.) in the compositions claimed in Copending Application No. 16/705,377 in order to provide heat-resistant adhesives capable of maintaining adhesion at 60 ºC.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
SCHICK ET AL (US 6,684,132).
 	SCHICK ET AL ‘132 discloses compositions comprising: 
 • a polyester alkyd resin with acetoacetate (AcAc) functionality derived from: 

 • a polyol component comprising diols (e.g., 2,2-dimethyl-1,2-propanediol (neopentyl glycol); 1,4-butanediol; 1,6-hexanediol; etc.) and optionally polyol branching agents (e.g., trimethylolpropane; trimethylolethane; pentaerythritol; sorbitol, glycerine, etc.);

• a polycarboxylic acid or anhydride component (e.g., isophthalic acid, adipic acid, terephthalic acid, etc. and/or associated anhydrides, etc.);

• an alkyl acetoacetate (e.g., methyl acetoacetate, ethyl acetoacetate, isobutyl acetoacetate, etc.);
 
• a bifunctional or polyfunctional primary amine (e.g., 1,3-diamino pentane; 1,2-diamino cyclohexane; dodecane diamine; isophorone diamine; diethylene triamine; etc.), wherein the ratio of AcAc-type functional groups to amine-functional groups is about 0.5-1.5.

The compositions can be used as coatings or adhesives, wherein the compositions are primarily aqueous, but optionally contain less than 25 wt% organic solvent.  The compositions further optionally contain additives (e.g., tackifiers, plasticizers, stabilizers, pigments, etc.).  The compositions can be prepared by combining the AcAc-functionalized polyester alkyd resin with the primary amine compound; followed by curing the composition at room (ambient) temperature or at elevated temperatures (e.g., 150 ºC, etc.). (entire document, e.g., line 8-22, col. 1; line 55-68, col. 4; line 13-38, col. 4; line 19-46, col. 5; line 46-58, col. 7; line 21-30, col. 8; line 34, col. 11 to line 29, col. 11; line 1-31, col. 12; line 8, col. 14 to line 38, col. 15; etc.)
 	Regarding claims 1-6, 8-17, 19, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use compositions containing AcAc-functionalized polyester resins and primary amine compounds as disclosed in SCHICK ET AL ‘132 as useful coating and/or adhesive materials.
 	Further regarding claim 1, since SCHICK ET AL ‘132 disclose AcAc-functionalized polyester alkyd resins which have a weight of 46.7 g (precursor for AcAc-functional resin 1), 43.4 g (precursor for AcAc-functional resin 2), 62.0 g (precursor for AcAc-functional resin 3) prior to reaction with AcAc compounds, and a post-reaction weight of 51.5 g (AcAc-functional resin 1), 63.5g (AcAc-functional resin 2), 76.0 g (AcAc-functional resin 3) after reaction with said AcAc compounds, the Examiner has reason to believe that the AcAc-functionalized polyester alkyl resins disclosed in SCHICK ET AL ‘132 have AcAc-content which at least partially reads on the AcAc weight range recited in claim 1, therefore the Examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald et al., 205 USPQ 594.  For example, the AcAc-functional resin 1 of SCHICK ET AL ‘132 appears to contain approximately 10 wt% AcAc groups, the AcAc-functional resin 2 of SCHICK ET AL ‘132 appears to contain approximately 32 wt% AcAc groups, and AcAc-functional resin 3 appears to contain approximately 18 wt% AcAc groups.
 	Regarding claim 18, one of ordinary skill in the art would have selected type and amount of AcAc-modified polyester alkyd resin and/or incorporated effective amounts of additives commonly used in adhesive compositions (e.g., adhesion-promoting agents, tackifiers, thermal stabilizers, etc.) in the compositions of SCHICK ET AL ‘132 in order to provide heat-resistant adhesives capable of maintaining adhesion at 60 ºC.
	Regarding claim 20, it is conventional to utilize adhesive compositions to form laminates by applying the adhesive to a first substrate, followed by contacting a second substrate to the adhesive layer.

Claims 7, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over #.
SCHICK ET AL (US 6,684,132),
	as applied to claim 1 above,
and further in view of BECKLEY ET AL (US 2005/0081994).
 	BECKLEY ET AL ‘994 discloses that it is well known in the art to use acetoacetate-functionalized resins (e.g., polyester polymers, polyester alkyd polymers, etc.) as a component for adhesive compositions.  The reference further discloses that the glass transition temperatures (Tg) of cured adhesives can range from -80 ºC to 120 ºC, depending on the intended application (e.g., 50 ºC or higher for structural adhesives; 15 ºC or lower for pressure sensitive adhesives; -30 ºC or higher for laminating adhesives; etc.).  The reference further discloses that such adhesive compositions are useful as laminating adhesives to bond pairs of substrates (e.g., polymeric substrates, metallic substrates, ceramic substrates, etc.) together. (paragraph 0056, 0060-0062, 0086-0087, 0091-0092, etc.)
 	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the Tg of the AcAc-functionalized polyester alkyl resins of SCHICK ET AL ‘132 in order to produce cured adhesives compositions with suitable Tg values with the desired physical properties (e.g., structural strength, stiffness or flexibility, etc.) for specific adhesive applications as suggested in BECKLEY ET AL ‘994.
 	Regarding claims 17, 19-20, one of ordinary skill in the art would have used adhesive compositions containing the compositions of SCHICK ET AL ‘132 in conventional adhesive applications as suggested in BECKLEY ET AL ‘994.
 	Regarding claim 18, one of ordinary skill in the art would have selected type and amount of AcAc-modified polyester alkyd resin and/or incorporated effective amounts of additives commonly used in adhesive compositions (e.g., adhesion-promoting agents, tackifiers, thermal stabilizers, etc.) in the compositions of SCHICK ET AL ‘132 in order to provide heat-resistant adhesives capable of maintaining adhesion at 60 ºC.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	DOUGHERTY ET AL (US 2020/0181324) and CARVAGNO ET AL (US 2020/0181311) and KUO ET AL (US 2020/0181465) and BAMMEL ET AL (US 2015/0024195) claim compositions comprising resins with beta-keto ester functional groups and/or acetoacetate functional groups.
 	KUO ET AL (US 2003/0195305) and KUO ET AL (US 2003/0195304) and TUCKER (US 5,426,148) and KUMAR ET AL (US 2002/0161162) and WEBSTER ET AL (US 2013/0036939) disclose compositions comprising acetoacetate-functionalized resins.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 3, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787